506 So. 2d 1035 (1987)
Iqbal ZABRANI, Petitioner,
v.
Edward D. COWART, Judge, Etc., Respondent.
No. 69744.
Supreme Court of Florida.
April 30, 1987.
Mark King Leban of the Law Offices of Mark King Leban, P.A., Miami, and Stanford Blake, Miami, for petitioner.
Janet Reno, State Atty., and Joel D. Rosenblatt, Asst. State Atty., Miami, for respondent.
PER CURIAM.
We have jurisdiction under article V, section 3(b)(4), Florida Constitution, to answer a certified question of great public importance:
Whether Fla.R.Crim.P. 3.191(i)(4) is applicable to a criminal case wherein the defendant is taken into custody prior to January 1, 1985, 12:01 A.M., the effective date of the above-stated rule.
Zabrani v. Cowart, 502 So. 2d 1257 (Fla. 3d DCA 1986). We adopted the reasoning of the Zabrani court and answered the question posed here affirmatively in Bloom v. *1036 McKnight, 502 So. 2d 422 (Fla. 1987). We approve the decision below.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.